Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 6 – 9, 13 – 16 and 20 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 2, 4 – 5, 7 – 8, 10 – 11, 13 - 14 and 16 – 17 of U.S. Patent No. 10,824,856.

Regarding claims 1, 8 and 15:
Claim 1 of instant application (similar as to claims 8 and 15)
Claim 1 of patent 10,590,007 (similar as to claims 7 and 13)
1. A computing platform, comprising: 
at least one processor; 

receive an image of a first instrument and associated data from an image processing computing device; 
extract user data from the received image of the first instrument and associated data; 
retrieve a user profile associated with a user of the first instrument, the user profile including images of a plurality of previously processed instruments; 
compare the received image of the first instrument to the images of the plurality of 
identify, based on the comparing, at least one of: an element of the first instrument that matches a corresponding element from at least one instrument of the plurality of previously processed instruments and an element of the first instrument that does not match a corresponding element from at least one instrument of the plurality of previously processed instruments; 
responsive to identifying an element of the first instrument that matches a corresponding element from at least one instrument of the plurality of previously processed instruments: 
generate a first user interface; and 

responsive to identifying an element of the first instrument that does not match a corresponding element from at least one instrument of the plurality of previously processed instruments, generate a second user interface different from the first user interface.

at least one processor; 

receive an image of a first instrument and associated data from an image processing computing device; 
extract user data from the received image of the first instrument and associated data; retrieve a user profile associated with a user of the first instrument, the user profile including images of a plurality of previously processed instruments; 
compare the received image of the first instrument to the images of the plurality of 
identify, based on the comparing, at least one of: an element of the first instrument that matches a corresponding element from at least one instrument of the plurality of previously processed instruments and an element of the first instrument that does not match a corresponding element from at least one instrument of the plurality of previously processed instruments; 
responsive to identifying an element of the first instrument that matches a corresponding element from at least one instrument of the plurality of previously processed instruments: 
generate a first user interface; 
determine whether a number of matches between elements of the first instrument and corresponding elements from at least one instrument of the plurality of previously processed instruments is above a threshold; and 
responsive to determining that the number of matches is above the threshold, generate a selectable option to add the first instrument to the user profile; and 
responsive to identifying an element of the first instrument that does not match a corresponding element from at least one instrument of the plurality of previously processed instruments, 


The claims 1, 8 and 15 of instant application discloses each limitation of the claims 1, 7 and 13 of patent 10,824,856 (has a broader scope with respect to patent 10,824,856).

Regarding claims 2, 9 and 16 of instant application, they are corresponding to claims 2, 8 and 14, respectively of patent 10,824,856.

Regarding claims 6, 13 and 20 of instant application, they are corresponding to claims 4, 10 and 16, respectively of patent 10,824,856.

Regarding claims 7, 14 and 21 of instant application, they are corresponding to claims 5, 11 and 17, respectively of patent 10,824,856.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6 – 9, 13 – 16 and 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina, III et al. (US Patent 9,129,340), hereinafter referred as Medina.

Regarding claim 1, Medina embodiment 1 (Fig. 8) discloses a computing platform (Fig. 13), comprising: 
at least one processor (Fig. 13, CPU 1303); 
a communication interface communicatively coupled to the at least one processor (Fig. 13, interface 1307 – 1310, 1327); and 
memory (Fig. 13, storage 1314) storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive an image of a first instrument and associated data from an image processing computing device (col. 4, lines 35 – 53, use various client devices 133 to capture an image of a check 102; col. 49, lines 8 – 9, extracted information of the check image); 
extract user data from the received image of the first instrument and associated data (Fig. 8, step 810, col. 49, lines 17 – 37, compare (extract and compare) check identification data (including payer data)); 
retrieve a user profile associated with a user of the first instrument, the user profile including images of a plurality of previously processed instruments (Fig. 8, step 810, col. 49, lines 17 – 37, compare (retrieve and compare) check identification data (including payer profile) and previously deposited checks); 
Fig. 8, step 810, col. 49, lines 17 – 37, compare (retrieve and compare) check identification data); 
identify, based on the comparing, at least one of: an element of the first instrument that matches a corresponding element from at least one instrument of the plurality of previously processed instruments and an element of the first instrument that does not match a corresponding element from at least one instrument of the plurality of previously processed instruments Fig. 8, step 815, col. 49, lines 38 – 52, match or no match); 
responsive to identifying an element of the first instrument that matches a corresponding element from at least one instrument of the plurality of previously processed instruments (Fig. 8, step 815 - Yes): 
generate a list option (col. 49, lines 38 – 52, flag, delay or terminate) to add the first instrument to the user profile (col. 49, lines 17 – 24, implicit teach that each successfully deposited check will add to the user profile for next comparison); and
responsive to identifying an element of the first instrument that does not match a corresponding element from at least one instrument of the plurality of previously processed instruments, generate a second action different from the first action (If Fig. 8, step 815 is “No”, a different action is taken; Also col. 19, lines 17 – 24, if the check is not valid, the bank may reject the check image and abort check deposit).  

However, in a similar field of endeavor Medina embodiment 2 (Figs. 3E – 3G) discloses the computing platform generates a first user interface, and a second user interface (Figs. 3E and 3G); wherein the generated first user interface includes the selectable option (Fig. 3E), and generate a second user interface different from the first user interface (Fig. 3G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medina embodiment 1, and generate a first user interface, and a second user interface; wherein the generated first user interface includes the selectable option, and generate a second user interface different from the first user interface. The motivation for doing this is that user can have more control for the process.

Regarding claim 2 (depends on claim 1), Medina discloses the computing platform wherein the received associated data includes an indication of a validity of the instrument (col. 48, lines 55 – 60, the RDC-Detection system may verify validity of the check destruction). 

Regarding claim 6 (depends on claim 1), Medina discloses the computing platform wherein the received image and associated data is received after the image has been Fig. 5B, step 547, col. 48, lines 3 – 14, the image is submitted after image is captured and generate snap shot (has been processed) in user machine 105) and after an initial evaluation of validity of the instrument has been determined (Fig. 5B, step 555, col. 48, lines 55 – 60, the image is submitted an initial evaluation of validity in step 555).  

Regarding claim 7 (depends on claim 1), Medina embodiment 1 and embodiment 2 fails to explicitly disclose the computing platform wherein the first user interface and the second user interface include images of the first instrument and an image of at least one instrument of the plurality of previously processed instruments.  
However, in a similar field of endeavor Medina embodiment 3 (Fig. 4P, Fig. 11C – 11E) discloses that user interface include image of an instrument (Fig. 4P, Fig. 11C – 11E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medina embodiment 1 and embodiment 2, and the first user interface and the second user interface include images of the first instrument and an image of at least one instrument of the plurality of previously processed instruments. The motivation for doing this is that user can more intuitively see and compare.

Claims 8 – 9 and 13 – 14 are corresponding to claims 1 – 2 and 6 –7, respectively, thus, they are rejected for the same reason set forth for claims 1 – 2 and 6 –7.

.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Jain et al. (US Patent 10,242,283), hereinafter referred as Jain.

Regarding claim 3 (depends on claim 2), Medina fails to explicitly disclose the computing platform wherein the indication of a validity of the instrument is based on one or more machine learning datasets.  
However, in a similar field of endeavor Jain discloses a method for image validation (abstract). In addition, Jain discloses that a validity of an image is based on one or more machine learning datasets (abstract, col. 13, lines 10 – 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medina, and the indication of a validity of the instrument is based on one or more machine learning datasets. The motivation for doing this is that the validation can be more accurate.

Claims 10 and 17 are corresponding to claim 3, thus, they are rejected for the same reason set forth for claim 3.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Agrawal et al. (US Patent Application Publication 2015/0379341), hereinafter referred as Agrawal.

Regarding claim 4 (depends on claim 1), Medina fails to explicitly disclose the computing platform wherein the first user interface includes highlighting of the element of the first instrument that matches the corresponding element from at least one instrument of the plurality of previously processed instruments.  
However, in a similar field of endeavor Agrawal discloses a method for document processing (abstract). In addition, Agrawal discloses that a user interface includes highlighting of the element of the first document that matches the corresponding element from at least one document of the plurality of previously stored document ([0088], highlight matching blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medina, and the first user interface includes highlighting of the element of the first instrument that matches the corresponding element from at least one instrument of the plurality of previously processed instruments. The motivation for doing this is that the user can be easy to see which part is matching.

Claims 11 and 18 are corresponding to claim 4, thus, they are rejected for the same reason set forth for claim 4.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina in view of Popescu et al. (US Patent Application Publication 2017/0249061), hereinafter referred as Popescu.

Regarding claim 5 (depends on claim 1), Medina fails to explicitly disclose the computing platform wherein the second user interface includes highlighting of the element of the first instrument that does not match the corresponding element from at least one instrument of the plurality of previously processed instruments.  
However, in a similar field of endeavor Popescu discloses a method for document processing (abstract, [0041]). In addition, Popescu discloses that a user interface includes highlighting of the element of the first document that does not match the corresponding element from at least one document ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medina, and the first user interface includes highlighting of the element of the first instrument that does not match the corresponding element from at least one instrument of the plurality of previously processed instruments. The motivation for doing this is that the user can be easy to see which part is different.

Claims 12 and 19 are corresponding to claim 5, thus, they are rejected for the same reason set forth for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.

/QIAN YANG/Primary Examiner, Art Unit 2668